       Case 2:21-cv-00428-TLN-DB Document 8 Filed 07/27/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CECIL JEROME HATCHETT,                           No. 2:21-cv-00428 DB P
12                      Petitioner,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    KEN CLARK,
15                      Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus under 28 U.S.C. § 2254. Petitioner challenges the release date for the

19   sentence imposed by the Montgomery County Superior Court. (ECF No. 1.) Also before the

20   court is petitioner’s motion to proceed in forma pauperis. (ECF No. 2.) For the reasons set forth

21   below, this court will recommend the petition be dismissed and petitioner’s motion to proceed in

22   forma pauperis denied as moot.

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
      Case 2:21-cv-00428-TLN-DB Document 8 Filed 07/27/21 Page 2 of 6


 1                                         IN FORMA PAUPERIS
 2            Examination of the in forma pauperis application reveals that petitioner is unable to afford
 3   the costs of suit. See 28 U.S.C. § 1915(a). However, because the court will recommend that the
 4   petition be summarily dismissed, this motion will be denied as moot.
 5                                               SCREENING
 6       I.      Legal Standards – Screening
 7            The court is required to screen all actions brought by prisoners who seek any form of
 8   relief, including habeas relief, from a governmental entity or officer or employee of a
 9   governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a habeas petition or portion
10   thereof if the prisoner raises claims that are legally “frivolous or malicious” or fail to state a basis
11   on which habeas relief may be granted. 28 U.S.C. § 1915A(b)(1), (2). This means the court must
12   dismiss a habeas petition “[i]f it plainly appears from the petition and any attached exhibits that
13   the petitioner is not entitled to relief.” Rule 4 Governing Section 2254 Cases.
14            Rule 11 of the Rules Governing Section 2254 Cases provides that “[t]he Federal Rules of
15   Civil Procedure, to the extent that they are not inconsistent with any statutory provisions or these
16   rules, may be applied to a proceeding under these rules.” Drawing on the Federal Rules of Civil
17   Procedure, when considering whether a petition presents a claim upon which habeas relief can be
18   granted, the court must accept the allegations of the petition as true, Erickson v. Pardus, 551 U.S.
19   89, 94 (2007), and construe the petition in the light most favorable to the petitioner, see Scheuer
20   v. Rhodes, 416 U.S. 232, 236 (1974). Pro se pleadings are held to a less stringent standard than
21   those drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520 (1972), but “[i]t is well-settled that
22   ‘[c]onclusory allegations which are not supported by a statement of specific facts do not warrant
23   habeas relief.’” Jones v. Gomez, 66 F.3d 199, 204 (9th Cir. 1995) (quoting James v. Borg, 24
24   F.3d 20, 26 (9th Cir. 1994)). See also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002) (“Pro
25   se habeas petitioners may not be held to the same technical standards as litigants represented by
26   counsel.”); Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (“[T]he petitioner is not entitled
27   to the benefit of every conceivable doubt; the court is obligated to draw only reasonable factual
28   inferences in the petitioner’s favor.”).
                                                         2
      Case 2:21-cv-00428-TLN-DB Document 8 Filed 07/27/21 Page 3 of 6


 1      II.       The Petition
 2             Upon reviewing the petition, it appears petitioner seeks to challenge his release date for
 3   the sentence imposed by the Montgomery County Superior Court. (ECF No. 1 at 9.) Petitioner
 4   claims that the Montgomery County sentence was not properly run concurrently to an earlier
 5   sentence from Yolo County Superior Court. (Id.) Petitioner alleges that the Yolo County
 6   sentence ended on March 20, 2016. (Id.)
 7             In 1994, petitioner was sentenced to twenty-five years to life after entering a nolo
 8   contendere plea to a first-degree murder charge in Yolo County Superior Court. See Hatchett v.
 9   Clark, No. 2:18-cv-1773 KJM DB P, 2019 WL 2387267, at *1 (E.D. Cal. 2019) (citing Hatchett
10   v. Gonzalez, No. 2:16-cv-0412 KJM CMK P, 2018 WL 2939129, at *1 (E.D. Cal. June 12,
11   2018)). In 2000, while petitioner was still serving the Yolo County sentence, the Montgomery
12   County Superior Court convicted petitioner of two counts of sodomy by force, three counts of
13   forcible oral copulation, and one count of possession of a deadly weapon by a prisoner. Id. at *2
14   (citing People v. Hatchett, No. H024371, 2003 WL 21008765, at *1 (Cal. Ct. App. May 6,
15   2003)). As a result, petitioner was sentenced to a total term of fifty-five years to life. Id.
16             Petitioner claims that the 2000 Montgomery County sentence was ordered to run
17   concurrent to the 1994 Yolo County sentence. Petitioner contends that because the sentence in
18   his 2000 conviction was ordered to run concurrent to his previous sentence, he should have been
19   released on both sentences on March 20, 2016—the date petitioner claims was the release date for
20   the 1994 conviction. (ECF No. 1 at 8-9.) Petitioner claims that prison officials refused to release
21   him on this date. (Id. at 9.) Petitioner alleges that this means his sentence in the 2000
22   Montgomery County conviction is now being run consecutive to his sentence in the 1994 Yolo
23   County conviction even though they were supposed to run concurrently. (Id. at 9.)
24      III.      Petitioner’s Claim is Non-Cognizable
25                A. Sentencing Error
26             In both his 1994 and 2000 convictions, petitioner was given an indeterminate life
27   sentence. Hatchett, 2019 WL 2387267, at *1-2. Petitioner claims that he should have been
28   released on the March 20, 2016 “release date” for his 1994 sentence. (ECF No. 1 at 9.) As both
                                                          3
      Case 2:21-cv-00428-TLN-DB Document 8 Filed 07/27/21 Page 4 of 6


 1   of petitioner’s sentences were indeterminate sentences, petitioner would not have a “release date”
 2   for either sentence. Instead, petitioner would have a “minimum parole eligibility” date when he
 3   would be eligible for parole. See In re Dannenberg, 34 Cal. 4th 1061, 1070 (Cal. 2005).
 4   However, even if petitioner intended to claim he should have been eligible for parole not that he
 5   should have been released on March 20, 2016, petitioner cannot establish that he should have
 6   been eligible for parole on that date.
 7          Taking as true petitioner’s claim that his 2000 sentence was ordered to run concurrent to
 8   his 1994 sentence, petitioner is incorrect that this means the “release date’s [sic] for both
 9   sentences were [March 20, 2016].” (Id.) Where two or more sentences do not start together but
10   are ordered to be run concurrently, those sentences will run concurrently for the period in which
11   they overlap. In re Roberts, 40 Cal. 2d 745, 749 (Cal. 1953) (California Supreme Court decision
12   stating, “it would seem clear, however, that sentences may be concurrent, i.e., may run together,
13   without either starting together or ending together. What is meant is that they run together during
14   the time that the periods overlap.”); See Graham v. Langford, No. CV 16-1729-CAS, 2017 WL
15   3167402 at *5 (discussing how overlapping federal and state sentences can be concurrent for the
16   period in which they overlap). After the overlapping period ends, the inmate then serves the
17   remaining portion of the second sentence. In re Roberts, 40 Cal. 2d at 749.
18          The Montgomery County Superior Court sentenced petitioner to fifty-five years to life in
19   2000 while petitioner had the portion of his 1994 sentence remaining. Hatchett, 2019 WL
20   2387267, at *2. Petitioner was not entitled to release on the newer and longer sentence simply
21   because the previous 1994 sentence ended. After the period where the two sentences ran
22   concurrent to each other ended, petitioner was still required to serve the remaining time on his
23   second sentence. In re Roberts, 40 Cal. 2d at 749. That these sentences were concurrent simply
24   meant that the petitioner could serve the overlapping portion of these two sentences at the same
25   time. Id.
26                  B. Federal Habeas Relief is not Available for Errors of State Law
27          As alleged, petitioner’s claim does not establish a violation of federal law. Petitioner’s
28   contention that he should have been released on March 20, 2016 appears to be based on
                                                        4
      Case 2:21-cv-00428-TLN-DB Document 8 Filed 07/27/21 Page 5 of 6


 1   petitioner’s disagreement with how concurrent sentences are imposed under state law. As this is
 2   effectively a challenge to state law, this claim is not cognizable grounds for relief in a federal
 3   habeas corpus proceeding. See, e.g., Lewis, 497 U.S. at 780 (“federal habeas corpus relief does
 4   not lie for errors of state law”); Hendricks v. Zenon, 993 F.2d 664, 674 (9th Cir. 1993) (rejecting
 5   federal habeas claim that sentencing court erred when it failed to “merge” multiple convictions
 6   under state law because “[t]here is no federal Constitutional right to merger of convictions for
 7   purposes of sentencing,” and Petitioner's claim was “exclusively concerned with state law and
 8   therefore [was] not cognizable in a federal habeas corpus proceeding” (bracketed material
 9   added)); Miller v. Vasquez, 868 F.2d 1116, 1118-19 (9th Cir. 1989) (whether assault with a
10   deadly weapon was a serious felony under state enhancement statute was state law question not
11   cognizable on federal habeas review). Petitioner may not “transform a state-law issue” into a
12   federal one merely by labeling it a constitutional violation. Langford v. Day, 110 F.3d 1380,
13   1389 (9th Cir. 1996) (as amended Apr. 14, 1997).
14          As petitioner has only alleged an error of state law, the court will recommend that the
15   petition be dismissed.
16                                             CONCLUSION
17          Accordingly, it is ORDERED as follows:
18          1. Petitioner’s motion to proceed in forma pauperis (ECF No. 2) is denied as moot; and
19          2. The Clerk of the Court is directed to randomly assign this action to a District Judge.
20          IT IS HEREBY RECOMMENDED that the petition be dismissed with prejudice for the
21   reasons set forth above.
22          These findings and recommendations will be submitted to the United States District Judge
23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
24   being served with these findings and recommendations, any party may file written objections with
25   the court and serve a copy on all parties. The document should be captioned “Objections to
26   Magistrate Judge's Findings and Recommendations.” Any response to the objections shall be
27   filed and served within seven days after service of the objections. The parties are advised that
28   failure to file objections within the specified time may result in waiver of the right to appeal the
                                                        5
       Case 2:21-cv-00428-TLN-DB Document 8 Filed 07/27/21 Page 6 of 6


 1   district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the objections, the
 2   party may address whether a certificate of appealability should issue in the event an appeal of the
 3   judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the district court must
 4   issue or deny a certificate of appealability when it enters a final order adverse to the applicant).
 5   Dated: July 27, 2021
 6

 7

 8

 9

10

11

12

13

14
     DB:14
15   DB:1/Orders/Prisoner/Habeas/S/hatc0428.scrn.fr

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
